DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a device for automated adjustment” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8 of claim 1 recites the limitation “wherein the pressure detection arrangement comprises sensor”. The limitation should read “wherein the pressure detection arrangement comprises --a-- sensor”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a device for automated adjustment” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no detailed description or association between the “device” and the function of “automated adjustment of a pressure set by a ventilation device” can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenqvist (EP 2397074A1) in view of Lutchen (US 6435182).
	Regarding claim 1, Stenqvist discloses a system for automated adjustment of a pressure set by a ventilation device (the ventilator 1 may supply an adjusted positive end-expiratory pressure based on the determined transpulmonary pressure, Paragraph 0092) comprising: a pressure detection arrangement for detecting a transpulmonary pressure at the end of an expiration phase and/or a transpulmonary pressure at the end of an inspiration phase (pressure transducers 113 and 133 and flow transducers 112 and 132 are used to determine a transpulmonary pressure related to both inspiratory and expiratory flow and pressure for a patient connected to a breathing apparatus 1, Paragraph 0044; transpulmonary pressure determination is made using both end-inspiratory and end-expiratory volume differences, Paragraph 0066), and a device for automated adjustment of the pressure set by the ventilation device on the basis of the transpulmonary pressure detected at the end of the expiration phase and/or the transpulmonary pressure detected at the end of the inspiration phase (control unit 105 further operative to adjust a PEEP level based on determined transpulmonary pressure, Paragraph 0091-0092), wherein the pressure detection arrangement comprises sensor for determining an alveolar pressure (inspiratory and expiratory flow and pressure measurements are taken via pressure transducers 113 and 133 and flow transducers 112 and 132, Paragraph 0044). 
	However, Stenqvist is silent on a sensor for determining an esophageal pressure, and determining the respective transpulmonary pressure on the basis of a difference between the respective alveolar pressure and the respective esophageal pressure.  
	However, Lutchen teaches a sensor to be used for determining esophageal pressure in the application of patient ventilation (esophageal pressure obtained with a balloon catheter comprising a pressure transducer, Col. 16 lines 21-28); wherein the transpulmonary pressure calculations were based off a difference between the respective alveolar pressure and the respective esophageal pressure (changes in transpulmonary pressure were then estimated as the difference between tracheal and esophageal pressure, Col. 16 lines 33-36).
	Therefore, it would have been obvious at the time of invention to modify Stenqvist’s system to include a sensor used to determine the esophageal pressure, and to use the difference between the respective alveolar pressure and the esophageal pressure as the basis of determining the transpulmonary pressure, as using a direct measurement of esophageal pressure obtained via a sensor, as taught by Lutchen, may provide a more accurate representation of patient transpulmonary pressure.  
	Regarding claim 2, Stenqvist further teaches wherein the system is configured to automatically adjust a positive end-expiratory pressure set by the ventilation device on the basis of the transpulmonary pressure detected at the end of the expiration phase (pressure transducers 113 and 133 and flow transducers 112 and 132 are used to determine a transpulmonary pressure related to both inspiratory and expiratory flow and pressure for a patient connected to a breathing apparatus 1, Paragraph 0044; transpulmonary pressure determination is made using both end-inspiratory and end-expiratory volume differences, Paragraph 0066).
	Regarding claim 3, Stenqvist further teaches a device for automated adjustment of a maximum airway pressure set by the ventilation device on the basis of the transpulmonary pressure detected at the end of the inspiration phase (control unit further operative to adjust a PEEP level based on determined transpulmonary pressure by limiting a PEEP in mechanical ventilation provided by said apparatus, therefore a maximum pressure is set, Claim 8; transpulmonary pressure determination is made using both end-inspiratory and end-expiratory volume differences, Paragraph 0066).
	Regarding claim 4, Stenqvist further teaches wherein the device for automated adjustment of the maximum airway pressure set the ventilation device is designed such that it considers the transpulmonary pressure at the end of the expiration phase (control unit further operative to adjust a PEEP level based on determined transpulmonary pressure by limiting a PEEP in mechanical ventilation provided by said apparatus, therefore a maximum pressure is set, Claim 8; transpulmonary pressure determination is made using both end-inspiratory and end-expiratory volume differences, Paragraph 0066) and the positive end-expiratory pressure for the automated adjustment of the maximum airway pressure set by the ventilation device (see Paragraph 0082 describing the system setting the highest PEEP level). 
	Regarding claim 5, Lutchen further teaches wherein the sensor for determining the esophageal pressure comprises a catheter with balloon probe that is adapted to be inserted into the esophagus for detecting the esophageal pressure (esophageal pressure was obtained with a balloon catheter inserted orally, further comprising a pressure transducer on its distal end, Col. 16 lines 21-28).
	Regarding claim 6, Stenqvist further teaches wherein the sensor for determining the alveolar pressure  is formed such that it determines the airway resistance and the gas flow in the airway at the end of an expiration phase (expiratory pressure is measured by means of a pressure transducer 131 and expiratory gas flow is measured by means of an expiratory flow transducer 132, Paragraph 0042).
	Regarding claim 7, Stenqvist further teaches wherein the sensor for determining the alveolar pressure comprises an airway pressure sensor for determining the inlet-side airway pressure (inspiratory pressure is measured by means of a pressure transducer 113 and inspiratory gas flow is measured by means of an expiratory flow transducer 112, Paragraph 0041)., configured to be arranged at a tube beginning or configured to be associated with an airway inlet valve of the ventilation device (transducers 113 and 112 are located on the inspiratory branch tubing 116, which is also associated with an inspiratory valve 110, Figure 1 and Paragraph 0041). 
	Regarding claim 8, Stenqvist further teaches wherein the sensor for determining the alveolar pressure comprises an arrangement for producing a short-time occlusion of the airway and is configured such that it determines the alveolar pressure at the end of an expiration phase (an intrinsic PEEP value is measured by measuring end-inspiratory/expiratory pressure after an end-inspiratory/expiratory pause of substantial duration (>4 seconds) to obtain measurements under static, no flow conditions, Paragraph 0089). 
	Regarding claim 9, Stenqvist further teaches wherein the arrangement for producing a short- time occlusion is formed such that it causes simultaneous closure of an airway inlet valve and an airway outlet valve of the ventilation device over a predetermined occlusion period (an intrinsic PEEP value is measured by measuring end-inspiratory/expiratory pressure after an end-inspiratory/expiratory pause of substantial duration (>4 seconds) to obtain measurements under static, no flow conditions, therefore both inspiratory and expiratory valves are closed during this maneuver, Paragraph 0089).
	Regarding claim 10, Stenqvist further teaches which is designed to determine, on the basis of values determined for a respective breathing cycle, the positive end-expiratory pressure for the subsequent breathing cycle (see Figure 4 showing PEEP values over subsequent breathing cycles over time).
	Regarding claim 11, Stenqvist further teaches which is designed to determine the positive end- expiratory pressure for the subsequent breathing cycle (see Figure 4 showing PEEP values over subsequent breathing cycles over time).
	Regarding claim 12, Stenqvist further teaches which is designed to determine, for a respective breathing cycle, a preliminary value for the positive end-expiratory airway pressure in the subsequent breathing cycle (an initial, first Positive End Expiratory Pressure level is established, this first PEEP pressure is the starting PEEP pressure initiated to provide measurement values for determining transpulmonary pressure, Paragraph 0045). 
	Regarding claim 13, Stenqvist further teaches wherein a starting value for the positive end- expiratory pressure can be determined on the basis of a predetermined relationship between the positive end-expiratory pressure and the oxygen content of the breathing gas, the predetermined relationship possibly being dependent on whether the oxygen content of the breathing gas is increased or decreased in relation to the oxygen content set before (the ventilator 1 may supply a higher concentration of oxygen to provide proper blood oxygenation, in addition or alternatively, the ventilator 1 may supply an adjusted positive end-expiratory pressure (PEEP) to maintain airways open, based on the aforementioned determined transpulmonary pressure. For instance, by increasing the transpulmonary pressure, collapsed air sacs will start to recruit. When the collapsed air sacs start to open up, they are again available for alveolar gas exchange and the pressure at which the recruitment happens is called the critical opening pressure, Paragraph 0092). 
	Regarding claim 22, Stenqvist further teaches a ventilation device (breathing apparatus 1) comprising a system for automated adjustment of a positive end-expiratory pressure in accordance with claim 1 (the ventilator 1 may supply an adjusted positive end-expiratory pressure based on the determined transpulmonary pressure, Paragraph 0092).
Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785